DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 3/31/2022, has been entered. The previous prior art rejection stands and is applied to address the claim amendments of claim 1, and new prior art rejection is applied for the claim amendments to claim 10. 
The amendments and remarks, filed on 3/31/2022, has been entered.  The claim amendments overcome the previous 112(b) rejection of claim 9.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending with claims 1-10 being examined and claims 11-20 are withdrawn. 

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 reads “the at least one destructive gas is a other than water” should read as “the at least one destructive gas is other than water” in lines 1-2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 has been amended to recite “the at least one destructive gas is a gas other than water”.  Support for the newly added limitations of the instant claims was not found by the examiner in the original disclosure, as no mention of the negative limitations of the destructive gas “not” being “water” exists in the disclosure.  The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453. The insertion of the above phraseology as described above positively excludes each respective analyzer from analyzing a specific test item, however, there is no support in the present specification for such exclusions. Because these limitations are negative limitations, they must have explicit support in the disclosure which the examiner cannot find (MPEP 2173.05i). The examiner requests that applicants point to or describe the specific locations of the original specification where support for these limitations can be found and also requests that the intent and definition of each of these terms is provided.   Thus, the limitations are considered new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the at least one destructive gas is a other than water" in lines 1-2.  It is unclear if applicant is interpreting water as a gas.  Specifically, it is well known that water is a liquid, thus is the applicant referring to water vapor?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Kitamura et al (US 5274914 A; hereinafter “Kitamura”; already of record) in view of Sunata et al (US 20200030744 A1; hereinafter “Sunata”; foreign priority filed 7/30/2018).   
Regarding claim 1, Kitamura teaches an apparatus (Kitamura; Abstract; surface packaging of thin resin packages such as memory ICs), comprising: 
a non-reactive substrate (Kitamura; Fig. 10; col. 13, lines 13-15; Fig. 9; moisture-proofing member 34 at the transparent window portion of the moisture-proofing packaging bag) configured to be placed in a moisture barrier bag along with at least one semiconductor package (Kitamura; col. 12, lines 11-13, lines 42-43; the resin molded electronic devices (such as integrated circuit devices, semiconductor devices) are put into the moisture-proofing bag…interior box 14 is put into the bag-like moisture-proofing member 31); and 
an exposed metal-containing layer (Kitamura; col. 9, lines 12-13; cobalt chloride, which serves as the humidity indicator 15) placed on a surface of the substrate (Kitamura; Fig. 10), wherein the metal-containing layer includes at least one elemental metal that reacts with at least one destructive gas (Kitamura; col. 12, lines 54-55; an ink containing a material which changes the color by humidity, such as cobalt chloride; examiner interprets the change in color as the reaction), the at least one destructive gas (Kitamura; col. 12, lines 54-55; an ink containing a material which changes the color by humidity; examiner notes that water vapor is the destructive gas), and wherein the at least one elemental metal is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication of an amount of reaction to the at least one destructive gas while the exposed metal-containing layer is in the moisture barrier bag (Kitamura; col. 10, lines 26-29; humidity indicator 15 for detecting the internal humidity of the transparent moisture-proofing bag 17 at the position where it is visible from outside), the visual indication being indicative of an amount of exposure to the at least one destructive gas while the at least one semiconductor package is in the moisture barrier bag (Kitamura; col. 10, lines 29-31; the state of hygroscopicity inside the bag 17 can be confirmed from outside the bag; examiner notes hygroscopicity is the adsorption of water and the indicator displays the state of hygroscopicity, thus the amount of moisture (water vapor) there is inside the bag).  
Kitamura does not teach the at least one destructive gas being one of either an oxidizing gas or a halogen-based gas. 
However, Sunata teaches an analogous art of a color indicator (Sunata; Abstract) comprising at least one elemental metal (Sunata; para [32, 82, 88]; inorganic compound is selected from the group consisting of metal oxides…the color indicator, one basic metal compound selected from the group consisting of oxides) is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication (Sunata; para [60]; a halogen-based gas can be detected with the color change of the removing agent… the color indicator using zinc oxide as the basic metal), wherein at least one destructive gas being one of either an oxidizing gas or a halogen-based gas (Sunata; para [110]; Fig. 1; color detection sensor is provided with a plurality of indicators which detects various gases such as chlorine of sulfurous).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the destructive gases as taught by Sunata, because Sunata teaches that one elemental metal removes the halogen gas preventing leakage (Sunata; para [20]).
Examiner notes that the destructive gases (oxidizing gas or halogen-based gas) are not positively recited in the claim body and are not part of the apparatus, and therefore what the destructive gases are does not further limit the apparatus structure beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Kitamura teaches the apparatus of claim 1, wherein the substrate includes paper, polymer, fabric, or a combination thereof (Kitamura; col. 13, lines 21-24; Fig. 11; reference numeral 36 represents a polyethylene layer into which an antistatic agent is kneaded and which serves as the innermost layer of the moisture-proofing packaging bag 31).
Regarding claim 3, modified Kitamura teaches the apparatus of claim 1, wherein the exposed metal-containing layer is a foil, ink, paint, polymer, chemical compound or a combination thereof (Kitamura; col. 9, lines 12-13; cobalt chloride, which serves as the humidity indicator 15).
Regarding claim 5, modified Kitamura teaches the apparatus of claim 1, wherein the visual indication of the amount of reaction indicates whether the amount of exposure to the at least one destructive gas is above or below a threshold for exposure to the at least one destructive gas (Kitamura; col. 9, lines 9 and 14-16; A caution is printed…When the color of this caution changes from blue to thin violet, take out surface package type semiconductor devices from the bag).  
Regarding claim 7, modified Kitamura teaches the apparatus of claim 1, wherein the visual indication of the amount of reaction is a change in an appearance of the exposed metal-containing layer (Kitamura; col. 10, lines 26-31; humidity indicator 15 for detecting the internal humidity of the transparent moisture-proofing bag 17 at the position where it is visible from outside, the state of hygroscopicity inside the bag 17 can be confirmed from outside the bag).
Regarding claim 8, modified Kitamura teaches the apparatus of claim 7, wherein the change in the appearance includes a change in color, a change in shade, a change in finish, a change in opacity, or combinations thereof (Kitamura; col. 13, line 64-65; the humidity indicator 15 or the caution changes from blue to thin violet).
Regarding claim 9, modified Kitamura teaches the apparatus of claim 1, with the visual indication of the amount of reaction. 
Kitamura does not teach wherein the visual indication of the amount of reaction includes a plurality of indicators, wherein each of the plurality of indicators provide a visual indication for different destructive gases. 
However, Sunata teaches an analogous art of a color indicator (Sunata; Abstract) comprising at least one elemental metal (Sunata; para [32, 82, 88]; inorganic compound is selected from the group consisting of metal oxides…the color indicator, one basic metal compound selected from the group consisting of oxides) is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication (Sunata; para [60]; a halogen-based gas can be detected with the color change of the removing agent… the color indicator using zinc oxide as the basic metal) wherein the visual indication of the amount of reaction includes a plurality of indicators, wherein each of the plurality of indicators provide a visual indication for different destructive gases (Sunata; para [110]; Fig. 1; color detection sensor is provided with a plurality of indicators which detects various gases such as chlorine of sulfurous).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the one elemental of Kitamura to include a plurality of indicators to provide a visual indication for different destructive gases as taught by Sunata, because Sunata teaches that one elemental metal removes the halogen gas preventing leakage (Sunata; para [20]). 
Regarding claim 10, modified Kitamura teaches the apparatus of claim 1, with the at least one destructive gas. 
Kitamura does not teach wherein the at least one destructive gas is other than water.
However, Sunata teaches an analogous art of a color indicator (Sunata; Abstract) comprising at least one elemental metal (Sunata; para [32, 82, 88]; inorganic compound is selected from the group consisting of metal oxides…the color indicator, one basic metal compound selected from the group consisting of oxides) is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication (Sunata; para [60]; a halogen-based gas can be detected with the color change of the removing agent… the color indicator using zinc oxide as the basic metal) wherein the at least one destructive gas is other than water (Sunata; para [110]; Fig. 1; color detection sensor is provided with a plurality of indicators which detects various gases such as chlorine of sulfurous).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the one elemental of Kitamura to include a plurality of indicators to provide a visual indication for different destructive gases as taught by Sunata, because Sunata teaches that one elemental metal removes the halogen gas preventing leakage (Sunata; para [20]). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view Sunata, and in further view of Won et al (US 20180088173 A1; hereinafter “Won”; already of record).
Regarding claim 4, modified Kitamura teaches the apparatus of claim 1, with the at least one elemental metal.
Kitamura does not teach wherein the at least one elemental metal includes silver, copper, tin, or a combination thereof.
However, Won teaches an analogous art of a semiconductor module (Won; Abstract) comprising an exposed metal-containing layer including at least one elemental metal (Won; para [57]; Fig. 6; indicators 161 may include cobalt chlorides), wherein the at least one elemental metal includes silver, copper, tin, or a combination thereof (Won; para [57]; indicators 161 may include cobalt chlorides or anhydrous copper sulfates).  It would have been obvious to one of ordinary skill in the art to have modified the elemental metal taught by Kitamura to include copper as taught by Won, because Won teaches the indicators may be discolored when the ambient humidity reaches a critical value (Won; para [52]).
Regarding claim 6, modified Kitamura teaches the apparatus of claim 5, with the one elemental metal. 
Kitamura does not teach wherein the threshold is a level of exposure that differentiates between acceptable levels of exposure to the at least one destructive gas and unacceptable levels of exposure to the at least one destructive gas. 
However, Won teaches an analogous art of a semiconductor module (Won; Abstract) comprising at least one elemental metal is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication which indicates whether the amount of exposure to the at least one destructive gas is above or below a threshold for exposure to the at least one destructive gas (Won; para [52]; indicators 161 to 16m may be discolored when the ambient humidity reaches a critical value), and wherein the threshold is a level of exposure that differentiates between acceptable levels of exposure to the at least one destructive gas and unacceptable levels of exposure to the at least one destructive gas (Won; para [54]; The color of each of the indicators 161 to 16m may be discolored from the original color when the humidity becomes higher than the critical value, and the color of each of the indicators may return to the original color when the humidity becomes lower than the critical value).  It would have been obvious to one of ordinary skill in the art to have modified the at least elemental metal of Won to differentiate between acceptable levels of exposure to the at least one destructive gas and unacceptable levels of exposure to the at least one destructive gas as taught by Won, because Won teaches that the reversible indicator displays the humidity when the ambient humidity was the highest (Won; para [54]). 

Response to Arguments
Applicant’s arguments filed, 3/31/2022, have been considered but are moot because the new ground of rejection is applied to address the amended claims.
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive and the arguments are addressed below.
In the applicants arguments, on pages 7-8, the applicants argues that Kitamura does not teach “the at least one destructive gas being one of either an oxidizing gas or a halogen-based gas”.  The examiner respectfully disagrees.  Examiner notes that Kitamura teaches the at least one destructive gas (Kitamura; col. 12, lines 54-55; an ink containing a material which changes the color by humidity; examiner notes that water vapor is the destructive gas).  Kitamura does not teach the at least one destructive gas being one of either an oxidizing gas or a halogen-based gas. However, Sunata teaches an analogous art of a color indicator (Sunata; Abstract) comprising at least one elemental metal (Sunata; para [32, 82, 88]; inorganic compound is selected from the group consisting of metal oxides…the color indicator, one basic metal compound selected from the group consisting of oxides) is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication (Sunata; para [60]; a halogen-based gas can be detected with the color change of the removing agent… the color indicator using zinc oxide as the basic metal), wherein at least one destructive gas being one of either an oxidizing gas or a halogen-based gas (Sunata; para [110]; Fig. 1; color detection sensor is provided with a plurality of indicators which detects various gases such as chlorine of sulfurous).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the destructive gases as taught by Sunata, because Sunata teaches that one elemental metal removes the halogen gas preventing leakage (Sunata; para [20]).  Examiner notes that the destructive gases (oxidizing gas or halogen-based gas) are not positively recited in the claim body and are not part of the apparatus, and therefore what the destructive gases are does not further limit the apparatus structure beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798